Case 1:19-cv-02521-JBW-RER Document 9 Filed 05/22/19 Page 1 of 2 PageID #: 76



                                                                                      80-02 Kew Gardens Road,
                                                                                      Suite 600
                                                                                      Kew Gardens, NY 11415
                                                                                      Tel 718.263.6800
                                                                                      Fax 718.520.9401
                                                                                      www.SBAGK.com


Alexander Shiryak
Dustin Bowman                                              Btzalel Hirschhorn
Mark Anderson                                              Matthew Routh
Navpreet Gill                                              Andreas E. Christou
Alexander Kadochnikov



                                              May 22, 2019

VIA ECF
Hon. Ramon E. Reyes, Jr.
United States District Court Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East, Rm. N208
Brooklyn, New York 11201

Re: Chalamo Kaikov v. Arihay Kaikov; Dustin Bowman; Shiryak, Bowman, Anderson, Gill &
Kadochnikov, LLP; Pacific 2340 Corp.; Royal A&K Realty Group Inc.; A&E.R.E.
Management Corp.; NY Prime Holding LLC; AG Realty Bronx Corp.; John and Jane Doe 1-
19, and XYZ Corporation 1-10


Dear Judge Reyes, Jr.:

We represent Defendants Dustin Bowman (“Bowman”); Shiryak, Bowman, Anderson, Gill &
Kadochnikov, LLP (“SBAGK”); in the above-referenced matter, and write to request an
enlargement of Defendants Bowman & SBAGK’s time to respond to the Complaint from June
2, 2019 to and including July 1, 2019.

Plaintiff has consented to this extension and this is Defendants Bowman & SBAGK’s first
request for an extension. The requested extension will not affect any other scheduled dates or
deadlines. This additional time is needed because the undersigned was just recently retained to
represent Defendants Bowman & SBAGK in this case and will need time to investigate the
allegations in the pleadings, consult with Defendants Bowman & SBAGK, and to prepare an
appropriate response.




                                              125-10{36605534;3}


80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York 11415 | 718-263-6800 | info@abzlaw.com | ABZLaw.com
Case 1:19-cv-02521-JBW-RER Document 9 Filed 05/22/19 Page 2 of 2 PageID #: 77



We thank the Court for its consideration in this matter.

Respectfully submitted,

/s/ Andreas E. Christou, Esq.
Andreas E. Christou, Esq.
Attorney for Defendants Dustin Bowman and Shiryak, Bowman, Anderson, Gill & Kadochnikov,
LLP


cc: All counsel of record (via ECF)




                                              125-10{36605534;3}


80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York 11415 | 718-263-6800 | info@abzlaw.com | ABZLaw.com
